Citation Nr: 0212415	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-20 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to vocational rehabilitation and training 
pursuant to the provisions of Chapter 31, Title 38, United 
States Code.

(The issue of entitlement to an increased evaluation in 
excess of 20 percent for a chronic unstable left ankle with 
surgical history of lateral stabilization, is the subject of 
a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 determination of the 
Vocational Rehabilitation and Counseling Division of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for vocational rehabilitation and training pursuant to the 
provisions of Chapter 31, Title 38, United States Code.


FINDINGS OF FACT

1.  In July 1998, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.

2.  The veteran's current combined service-connected 
disability rating is 20 percent.

3.  The veteran's service-connected left ankle disability 
prevents him from obtaining and retaining employment 
consistent with his abilities, aptitudes and interests, 
resulting in an employment handicap.


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for basic entitlement to benefits pursuant to Chapter 31, 
Title 38, United States Code. 38 U.S.C.A. §§ 3100, 3101, 3102 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.40, 21.51 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in June 2001, 
in which it provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence.  Though this correspondence was issued with regard 
to his claim for an increased rating for a left ankle 
disability, we find that it is sufficient for purposes of 
making the veteran aware of the information and evidence 
necessary to substantiate his claim and providing him an 
opportunity to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's claims file shows that he is currently service-
connected for a chronic unstable left ankle with a surgical 
history of lateral stabilization.  The disability is  rated 
as 20 percent disabling and this evaluation has been in 
effect since November 1, 1997.  Additionally, he is service-
connected for herpes simplex Type and herpes simplex Type II, 
each currently rated as noncompensably disabling.

The current appeal originates from a claim for Chapter 31 
vocational rehabilitation and training which the veteran 
filed with VA in July 1998.  At the time of the veteran's 
claim, he was a full-time employee of the United States 
Postal Service (USPS).  According to the claims file, he was 
employed at USPS since approximately 1990 as a letter carrier 
and his work duties in this capacity involved walking and 
standing.  

Career aptitude evaluations conducted in June 1995 by 
Abilities of Florida and in December 1998 by Rehab Solutions 
show that the veteran was employed full-time as a letter 
carrier with the USPS since 1990, and that prior to this he 
served in the United States Navy as a torpedoman and general 
deck seaman from 1982 to 1986.  Thereafter, he worked in 
various part-time and temporary service positions including 
clerical placements and construction.  He was also in the 
Merchant Marine for six months and held a valid Merchant 
Marine License from the United States Coast Guard.  He held 
no other additional certificates or technical training.  He 
held a baccalaureate's degree in philosophy with a 2.8 grade 
point average from California State University, Sacramento, 
which was awarded in July 1992.  He indicated that he desired 
to return to school to earn a graduate degree, expressing a 
desire for educational advancement and a career change, 
including career in teaching or in law, including elected 
public office.  He indicated a desire to enter law school to 
earn a law degree.  He was enrolled in the University of 
South Florida (USF) as a non-degree seeking student and had 
credits in four classes in USF's master's degree program in 
library science in which he received three "A" grades and 
expected to receive one "B" grade.  He had taken the 
Graduate Record Examination (GRE) twice for graduate school 
admission and failed both times.  He indicated that he tended 
to do poorly on standardized tests and the vocational 
rehabilitation counselor noted that this tendency appeared to 
be true as the veteran's completion of his baccalaureate 
degree indicated that he was clearly able to perform at a 
higher level of intellectual functioning than was indicated 
on some of the test score results.  He had no foreign 
language experience.  Aptitude testing revealed the following 
findings: in the Strong Interest Inventory he scored high in 
the field of public administration which supported his 
present level of training.  He also scored high in the field 
of social worker, guidance counselor and social science 
teacher.  His intelligence quotient on the Raven Standard 
Progressive Matrices was 136, placing him in the superior 
range of intelligence.  

The counselors who conducted the veteran's December 1998 
vocational rehabilitation study reported that they consulted 
a professor of philosophy at USF's philosophy department who 
advised them that the veteran's undergraduate degree in 
philosophy did not render him marketable and that such a 
degree was perceived as a "stepping stone" to a master and 
ultimately a doctorate in philosophy in preparation for a 
professorship.  However, the USF professor also advised that 
the veteran's philosophy degree could also be directed 
towards preparation for law school.  The degrees also 
suggested to the vocational counselors that the veteran 
possessed exceptional reasoning and communication skills 
which could be helpful in careers in advertising or library 
work.  A master's in library science (MLS) degree would also 
render the veteran employable as a librarian for a public 
library.  An assistant professor at the USF School of Library 
and Information Science advised that current professional 
placement trends for librarians with MLS degrees were good 
and that an MLS degree with additional Media Specialist 
certification would prepare a graduate for placement at a 
local elementary school and certify him as a teacher.  The 
veteran's preference was to pursue a Subject Masters degree 
which would allow him to obtain employment in a specialty 
library such as the Library of Congress.  The USF School of 
Library and Information Science assistant professor advised 
that this would take four years of study as a double master's 
program.  

The December 1998 vocational rehabilitation study presented 
the following essential conclusions:

Impairment:	Restrictions on employment will be 
limited to the sedentary/light physical demand 
level as defined by the Dictionary Occupational 
Titles.  The service-connected left ankle 
disability imposes restrictions from repetitive, 
fast-paced work from a standing or walking 
demand.  Additional limitations from the service-
connected disability include restrictions in 
lifting, carrying, pushing, pulling, climbing and 
balancing.  Educational deficits are not noted.  
Because restrictions and limitations are noted an 
impairment will be found.   

Resulting in Substantial Part:  The veteran's 
service-connected left ankle disability place him 
at an employment disadvantage compared to 
similarly circumstances veterans, especially 
those employed as letter carriers.  His left 
ankle disability is the cause of the above 
limitations.  The counselors stated that they 
anticipated that a determination would be made 
that the effects of the impairment contributed in 
an identifiable, measurable or observable way to 
the veteran's ability to prepare for, obtain or 
retain employment consistent with his abilities, 
aptitudes and interests and the vocational 
impairment results in substantial part from the 
service-connected left ankle disability.

Overcoming the Effects of the Vocational 
Impairment:  The veteran's employment as a letter 
carrier is not consistent with his interests, 
aptitudes and physical abilities.  Transferable 
skills were examined.  Although the veteran holds 
a B.A. degree in philosophy, this degree is not 
marketable as such and is perceived as a stepping 
stone to further education at the masters and 
doctoral level.  Therefore, within current 
functional limitations, no truly directly 
transferable occupations were identified.  The 
counselors stated that they anticipated that a 
determination would be made that the veteran was 
not suitably employed for reasons beyond his own 
control and has, therefore, not overcome his 
impairment.  

Employment Handicap:  The veteran has an 
impairment resulting in substantial part from his 
service-connected left ankle disability that has 
apparently not been overcome.  He continued to 
have difficulty in his job as a letter carrier 
and the employment is not consistent with his 
interests, aptitudes and abilities.  Therefore, 
the counselors stated that they anticipated that 
a determination would be made that the veteran 
was vocationally impaired and had an employment 
handicap.

Feasibility:  The veteran's vocational objective 
of Librarian was identified and confirmed.  This 
is consistent with the veteran's abilities, 
aptitudes and interests.  A suitable training 
facility had been identified and there were a 
reasonable number of jobs in the local economy.  
The veteran's physical and mental conditions were 
stable enough to allow training to begin within a 
reasonable period of time.  He possessed that 
necessary educational skills and background to 
pursue such training.

The medical records associated with the file show that the 
veteran's left ankle disability was manifested by chronic 
pain, instability and limitation of motion with functional 
loss due to pain and discomfort on prolonged standing. A 
private orthopedic consultation report from orthopedist 
Edward N. Feldman, M.D., dated in October 2000, shows that 
the veteran underwent left ankle surgery in twice, the most 
recent procedure being 1997 with sufficiently good results 
for him to return to work at the USPS.  However, his left 
ankle deteriorated over the course of the past three years to 
the point that he was having difficulty performing even 
modified work and was unable to stand or walk for periods 
longer than half an hour.  Dr. Feldman diagnosed the veteran 
with synovitis and degenerative osteoarthritis of the left 
ankle, status post ligamentous reconstruction times two.  Dr. 
Feldman stated that the objective findings of left ankle 
impairment and the veteran's subjective left ankle complaints 
were related to, and aggravated by his activities as a letter 
carrier and were occupational in nature.  In his discussion, 
Dr. Feldman made the following comment:

"I have read the job description for (the 
veteran) and I believe there is a direct causal 
relationship between his activities on the job 
(at USPS) and the aggravation of his ankle 
condition."

According to the veteran's statements of record, 
approximately two months after his consultation with Dr. 
Feldman he left the employ of the USPS in January 2001.  He 
indicated that there was a dispute at work between him and 
his superiors and that the basis of this disagreement was 
that his superiors refused to place him in work positions 
whose duties would be more physically accommodating of his 
left ankle disability.  

A January 2001 letter from the United States Department of 
Labor, Office of Workers' Compensation Programs, shows that 
it had accepted the veteran's claim of occupational disease 
due to aggravation of left ankle tendinitis and left ankle 
strain; the date of injury was noted to be in October 2000.

A private medical statement dated in March 2001 from 
orthopedic surgeon Chet J. Janecki, M.D., shows that he 
examined the veteran for his left ankle complaints and noted 
his history of multiple surgeries.  Dr. Janecki reported that 
an MRI conducted in February 2001 revealed degenerative 
disease of the talonavicular joint which was secondary to 
prior surgery.  The veteran complained of left ankle 
stiffness and aching pain brought about by prolonged standing 
and walking.  At the time of treatment he reported that he 
had been employed as a letter carrier and had been off work 
for two months.  Dr. Janecki examined the veteran and 
diagnosed him with status post reconstruction, instability 
and arthroscopic debridement, left ankle, with persistent 
synovitis and impingement.  In his discussion, Dr. Janecki 
presented the following commentary:

"In my medical opinion, this patient has reached 
Maximum Medical Improvement and the overall 
prognosis is guarded.  The patient has permanent 
impairment (of his left ankle) as a result of the 
injuries and surgeries that he has undergone with 
permanent restrictions and he cannot do any 
significant weightbearing on this ankle for any 
prolonged length of time.  Carrying and lifting 
objects only enhance the problem."

A private medical report from Dr. Feldman shows that the 
veteran's left ankle was examined in January 2002 and 
diagnosed with osteoarthritis.  In his discussion, Dr. 
Feldman remarked that the condition of the veteran's left 
ankle was deteriorating and would ultimately require ankle 
fusion in the future and that his prognosis for the future 
was poor.

The transcript of a June 2002 hearing at the RO before the 
undersigned traveling Board Member shows that the veteran 
testified, in pertinent part, that he was unemployed and that 
his last job held was with the USPS in January 2001.  He 
stated that he left the employ of the USPS because his 
superiors failed to provide him with work assignments which 
accommodated his left ankle disability.  He indicated that he 
could no longer work in the capacity of a letter carrier for 
USPS or any other job which entailed walking or standing for 
prolonged periods of time.  He expressed his opinion that his 
baccalaureate's degree in philosophy was essentially 
unmarketable and that because of this he sought VA vocational 
rehabilitation and training benefits.  The veteran also 
indicated that he held an unspecified master's degree and was 
close to attaining another graduate degree.

Analysis

The veteran claims entitlement to vocational rehabilitation, 
specifically educational training, pursuant to Chapter 31, 
Title 38, United States Code.

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2), for an original 
application filed on or after November 1, 1990, basic 
entitlement for vocational rehabilitation training pursuant 
to Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap.

Section 404(a)(b) of Public Law 102-568 amended this 
statutory framework effective October 1, 1993, providing that 
eligibility for Chapter 31 vocational rehabilitation may also 
be established if a veteran has a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and has a serious employment handicap.  Further, 38 
U.S.C.A. § 3101 and § 3102 were recently revised pursuant to 
Public Law 104-275.  The effective date of this revision is 
October 9, 1996.

Pursuant to the revised version, 38 U.S.C.A. § 3102(1)(A)(i), 
(B) states that basic entitlement for vocational 
rehabilitation training pursuant to Chapter 31, Title 38, 
United States Code, requires, in pertinent part, that a 
veteran have a service-connected disability that is rated 20 
percent disabling or more which was incurred or aggravated in 
service on or after September 16, 1940, and is determined by 
the Secretary to be in need of rehabilitation because of an 
employment handicap.

Otherwise, pursuant to 38 U.S.C.A. § 3102(2)(A), (B), the 
veteran may instead have a service-connected disability which 
is compensable at 10 percent which was incurred in or 
aggravated in service on or after September 16, 1940, and is 
determined by the Secretary to be in need of rehabilitation 
because of a serious employment handicap.

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102 (West 
Supp. 2001).  An employment handicap is defined as an 
impairment of the veteran's ability to prepare for, obtain or 
retain employment consistent with his abilities, aptitudes, 
and interests.  38 U.S.C.A § 3101 (West 1991 & Supp. 2001); 
38 C.F.R. § 21.51(b) (2001).  Impairment is defined as 
restrictions on employability caused by service-connected and 
non-service-connected disabilities, deficiencies in education 
and training, negative attitudes toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(c)(1) (2001).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) the veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability (as noted, in 
this case, the veteran need only show that his disabilities 
in sum materially contribute to the impairment of 
employability); and (iii) the veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  38 C.F.R. § 21.51(f)(1) 
(2001).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 3102 
(West Supp. 2001); 38 C.F.R. § 21.51(f)(2) (2001).

The veteran is currently service-connected at 20 percent for 
his left ankle disability, thereby meeting the first 
requirement for entitlement to Chapter 31 vocational 
rehabilitation benefits.  Following our review of the record, 
we concur with the findings of the vocational rehabilitation 
counselors' report of December 1998 regarding the existence 
of an employment handicap.  The veteran has impairment of 
employability in that he cannot work in physically demanding 
positions which involved standing and walking for extended 
periods due in substantial part to his service-connected left 
ankle disability.  The evidence shows that he has obtained a 
B.A. in philosophy, and there are indications that he has 
also conducted graduate-level studies in library science.  
Though he stated he had earned a master's degree, the 
objective record only shows that his highest level of 
educational achievement is his baccalaureate's degree in 
philosophy.  The determination of the vocational 
rehabilitation counselors in their December 1998 report was 
that this degree was not marketable.  The objective medical 
evidence as well as the veteran's statements and testimony 
demonstrate that he was employed for approximately 10 years 
at the USPS in positions which imposed physical demands which 
aggravated his service-connected left ankle disability to the 
point that he had to quit his employment.  It is evident, 
therefore, that the veteran has not overcome his impairment 
of employability.  38 C.F.R. § 21.51 (2001).  The veteran's 
testimony and the medical and vocational rehabilitation 
reports of record indicate that he is no longer qualified for 
the type of physically intensive work that his former job 
with the USPS required, but that he was also not academically 
qualified for the specific non-physical work in the field of 
library science and/or law which he wished to pursue.

The Board is cognizant of the veteran's desire to obtain a 
marketable graduate degree in order to obtain work as a 
librarian or otherwise pursue a career in law.  There is also 
no evidence contradicting the opinions of the vocational 
rehabilitation counselors that his service-connected 
disability materially contributes to impairment of his 
employability.  The medical records associated with his 
claim, with special attention directed to those reports from 
Dr. Feldman, indicate that the physical requirements of the 
veteran's job at USPS aggravated his left ankle disability 
and because of this he is no longer able to fulfill his work 
duties at this employer.  In this regard, the Board notes 
that the purpose of Chapter 31, Title 38, United States Code, 
is to provide for all services and assistance necessary to 
enable veterans with service-connected disabilities to 
achieve independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100 (West 
1991).  The veteran is, by his own testimony and by the 
opinions of Dr. Feldman and the vocational rehabilitation 
counselors, no longer capable of obtaining and maintaining 
his job as a USPS letter carrier due to his service-connected 
left ankle disability.  Furthermore, employment as a letter 
carrier is not consistent with his interests, aptitudes and 
abilities.  The professional assessment of the vocational 
rehabilitation counselors was that his current educational 
level and experience is insufficient to allow him to be 
suitably employed.  For the reasons stated above, we find 
that the veteran's claim of entitlement to vocational 
rehabilitation and training pursuant to the provisions of 
Chapter 31, Title 38, United States Code should be allowed, 
subject to the controlling laws and regulations which govern 
this specific VA benefits program.  

ORDER

The claim for vocational rehabilitation and training pursuant 
to the provisions of Chapter 31, Title 38, United States 
Code, is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



